Title: To Thomas Jefferson from Thomas Lomax, 2 April 1801
From: Lomax, Thomas
To: Jefferson, Thomas



Dear Sir
Port-Tobago Apl. 2. 1801.

This will be delivered to you by my second Son. You will be pleased to accept of my acknowledgment, and Thanks for your favour of the 25th. of Feby, ’tho it did not reach me till that Day four Weeks; happening probably from its direction near Urbanna, instead of Pt. Royal. I accord most heartly with you in indeavouring to harmonise and bring back the deluded part of our Citizens, to their only true Interest and happiness. I call it delusion; because I know many who seemed to have been correct in Principles; but were drawn from them by Artifices, too highly gilt to discover the Poison concealed within, and the highest Varnish was a Name. The Man is now dead, and I sincerely wish that Peace, and Quiet may mingle with his Ashes. His Virtues we will imitate, and his Errors, if not buried in the Grave with him, let them be Beacons to avoid the Shoals, and Quicksands on which they ran. There is but one consideration which can induce me chearfully to pay my contribution towards the erection of a Mausoleum, and that is, that it should be an everlasting Sepulchre, for all political Vices & Follies.
Those Men who have been drawn from us by our Enemies, we ought to pity; and avail ourselves of their first Wish to return to the Bosom of their true Parent. A deluded Sinner, I think should be met with a chearful Countenance, soothed, and comforted; for it is sufficient Satisfaction that he has discovered, and returned from his Delusions. But there are some amonst us, whom I must confess,  I beleive to be incorrigable; and therefore sincerely wish, the Eyes of our Eagle may be always sensibly awake, and every Citizen a watchful Centinel—A pure Representative Governmt. I have ever thought to be the most natural, rational, and best adapted to secure to Man his Rights, Liberties, and to make him feel his own Importance, and that he is not a Being barely removed from the Beasts of Burden. Ours I think approaches nearer to it than any other, yet in my Judgmt. the Constitution is in some Important Parts defective. If I stood in need of any Thing to strengthen my belief that the Govt. I have mentioned, was best to promote our happiness, I would look no farther than the Obsticles; which are always thrown in the way to prevent, the beneficial Operations of such a System, by Tyrants and their miscreant Hirelings. They know if it can ever take a proper effect, that it would be the certain Means of discovering to Mankind, how they have been cheated for Ages. There never was yet a Rogue or Theif, who would not do every Thing in his Power to prevent a discovery of his Artifices. Be pleased to excuse the crudeness of these Thoughts, and to accept of my sincere Wishes for your Health and happiness. I am with Real Esteem & Regard
Yor. Friend & Hmbe. Servt.

Tho. Lomax


P.S. The intended Bearer of this, has been prevented from going to Washington.


T. L.

